PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Kennewick, et al.
Application No. 14/631,772
Filed:   February 25, 2015
Attorney Docket Number: 
62KC-218285
:
:    
:           SUA SPONTE WITHDRAWAL
:   OF THE HOLDING OF ABANDONMENT      
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned after it was believed that no further action was taken after a “Decision on Appeal” by the Patent Trial and Appeal Board (PTAB) mailed on December 2, 2021, affirming the examiner.  A Notice of Abandonment was mailed on February 18, 2022, indicating that the period for seeking court review of the decision had expired and there are no allowed claims.

A review of the application file record revealed that a Request for Continued Examination, fee and submission under 37 CFR 1.114 was filed on February 2, 2022.  Such is considered a timely and proper reply to the “Decision on Appeal”. 

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.

The application is referred to Technology Center Art Unit 3619 for further processing, in due course.
 
Telephone inquiries concerning this decision may be directed to the undersigned at (571)272-3222. Questions regarding the further processing of the application must be directed to the Technology Center at (571) 272-3600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET